Per Curiam.
An order for substituted service of a summons upon a natural person must direct that service be made at his residence except in an instance where such residence cannot be found. (Civ. Prac. Act, § 231.)
Upon the proof presented, the Special Term was justified in finding that the address at which substituted service upon defendant *672was directed by the court’s order, was, in fact, the defendant’s residence. (Cf. Johnson v. Diamond, 208 App. Div. 639.)
The order should be affirmed, with twenty dollars costs and disbursements to the respondent.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.